Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT dated as of October 11, 2012, executed and delivered by
FLIK, INC., a Delaware corporation, EPT GULF POINTE, INC., a Delaware
corporation, EPT MESQUITE, INC., a Delaware corporation, and EPT SOUTH
BARRINGTON, INC., a Delaware corporation (each a “New Borrower” and,
collectively, the “New Borrowers”), in favor of (a) KEYBANK, NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of October 13, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among ENTERTAINMENT PROPERTIES TRUST and the
Subsidiary Borrowers referred to therein (collectively, the “Borrowers”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders.

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrowers certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

WHEREAS, the Borrowers and the New Borrowers, though separate legal entities,
have a commonality of interests in their respective financing needs and have
determined it to be in their mutual best interests to obtain financing from the
Agent and the Lenders through their collective efforts;

WHEREAS, each New Borrower acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrowers under the Credit Agreement and, accordingly, each New
Borrower is willing to join in and guarantee the Borrowers’ obligations to the
Agent and the Lenders on the terms and conditions contained herein; and

WHEREAS, each New Borrower’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Borrowers, each New Borrower agrees
as follows:

Section 1. Accession to Loan Documents. Each New Borrower hereby agrees that it
is a “Subsidiary Borrower” under each Note and the Credit Agreement and assumes
all obligations of a “Subsidiary Borrower” thereunder and agrees to be bound
thereby, all as if such New Borrower had been an original signatory to each Note
and the Credit Agreement. Without limiting the generality of the foregoing, each
New Borrower hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Obligations (as defined in the Credit Agreement);



--------------------------------------------------------------------------------

b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in the Credit Agreement made by the
Borrowers and agrees to be bound by each of the covenants of the Borrowers
contained in the Credit Agreement; and

c) consents and agrees to each provision set forth in each Note and the Credit
Agreement.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

Joinder Agreement (Revolver) – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Borrower has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

FLIK, INC. By:    /s/ Mark Peterson   Mark Peterson, Vice President EPT GULF
POINTE, INC. By:   /s/ Mark Peterson   Mark Peterson, Vice President EPT
MESQUITE, INC. By:   /s/ Mark Peterson   Mark Peterson, Vice President EPT SOUTH
BARRINGTON, INC. By:   /s/ Mark Peterson   Mark Peterson, Vice President  
Address for Notices (all New Borrowers):   c/o Entertainment Properties Trust  
909 Walnut Street, Suite 200   Kansas City, MO 64106   Attention:     Gregory K.
Silvers, Esq.                         Vice President and General Counsel  
Telephone:     816-472-1700   Telecopy:       816-472-5794

Joinder Agreement (Revolver) – Signature Page



--------------------------------------------------------------------------------

Accepted:

KEYBANK, NATIONAL ASSOCIATION, as Agent

By: 

  /s/ Jane E. McGrath   Name: Jane E. McGrath   Title: Vice President

Joinder Agreement (Revolver) – Signature Page